Citation Nr: 1227052	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  05-40 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral pes planus.

2. Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 2, 1979 to January 25, 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In October 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review. 

In his December 2005 substantive appeal, the Veteran requested a personal hearing before a member or members of the Board.  In a subsequent letter sent to the Veteran in July 2010, the RO informed the Veteran of a Board hearing scheduled in August 2010.  He failed to appear.  Accordingly, the hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.702 (2011).

The issues of service connection for a bilateral hip condition and a bilateral shoulder condition have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In October 2010, the case was remanded to obtain outstanding workers' compensation records and to schedule a VA examination.  The record reflects that the Veteran did not respond to an October 2010 letter regarding the records and that he failed to report for a VA examination scheduled in November 2010.  In February 2012, the Board received a response to a December 2011 Supplemental Statement of the Case (SSOC) that indicated that the Veteran had just received the SSOC as it had been forwarded to him at his new address.  He also stated that he just learned of the November 2010 VA examination that had been canceled due to his failure to attend.  The Board observes that a January 2012 letter to the Veteran was returned as undeliverable.  

The Board notes that in November 2011, the AOJ documented that all addresses and phone numbers of record for the Veteran were invalid and that attempts to locate the Veteran had been unsuccessful.  Therefore, the SSOC was issued and the claim re-certified to the Board without a VA examination or opinion of record.  

However, the Veteran has now provided VA with his current address.  In light of this fact, the Board is not certain that the Veteran received the October 2010 letter asking that he complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the records related to his worker's compensation.  Thus, the Veteran should again be asked to authorize release of those records, and any records obtained, including all medical reports, should be associated with the claims file.

The Board observes that the Veteran has failed to report for two VA examinations.  When a claimant fails, without good cause, to report for a VA examination in conjunction with an original claim for disability compensation benefits, VA must decide the claim based on the evidence of record.  38 C.F.R. § 3.655(a), (b).  The Board finds the Veteran's assertion that he did not receive notice of the November 2011 VA examination to be credible.  Further, in his February 2012 submission, the Veteran indicated that he would attend a new examination once scheduled and the notice sent to his current address.  In light of these facts, the Board determines that another remand is in order so that a VA examination may again be scheduled. 

In this regard, the Board again notes that a veteran is presumed to have been in sound condition when examined, accepted and enrolled in service, except for defects noted at the time of entrance, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111 (West 2002); see VAOPGCPREC 3-2003.

A preexisting disease will be considered to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2010); Wagner v. Principi, 370 F.3d at 1096 (Fed. Cir. 2004).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).

An entrance report of medical examination from December 1978 shows that upon a clinical evaluation of his feet, the Veteran was assessed with pes planus.  This record clearly establishes the existence of bilateral pes planus prior to enlistment.

The record in this case does not contain sufficient findings as to whether the Veteran's bilateral pes planus was aggravated by service.  Thus, an examination is necessary before the claim can be decided.

Furthermore, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In a separation report of medical history from January 1979, the Veteran indicated that he had recurrent back pain.  As noted above, the Veteran has stated that he fell down a flight of stairs and injured his back in service.  In addition, multiple treatment reports from February 2007 to June 2008 reveal that the Veteran has chronic low back pain.

Based on the Veteran's statements and his service treatment records, which reveal that the Veteran did indeed complain of back pain upon separation from active service, and given that there is indication of an association between the current condition and his service, the Veteran should be afforded a VA orthopedic examination for his back.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records pertaining to the Veteran's claim for workers' compensation associated with the 1982 incident and associate all records, if any, with the claims file.  All requests and responses, positive and negative, should be associated with the claims file. 

2.  Schedule the Veteran for a VA examination of his feet and back.  The RO should forward the Veteran's claims file to the examiner for review in conjunction with the examination.  The examiner should indicate in the examination report that the claims file was reviewed.  All necessary tests should be conducted and all clinical findings reported in detail.  Following a thorough evaluation, the examiner is requested to answer the following questions:
a. For any foot disability other than pes planus that is diagnosed, the examiner should state whether such disability is it at least as likely as not (50 percent or greater likelihood) related to service? 

b. Did the pre-existing pes planus undergo a permanent increase in severity during service?  If so, was such increase clearly and unmistakably due to the natural progression of the disease?

c. For any back disability that is diagnosed, is it at least as likely as not that the back disability had its onset during active service or is related to any in-service injury or disease? 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale is required for all opinions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to these claims.

In rendering these opinions, the examiner should consider the Veteran's statements regarding the incurrence of the claimed disabilities.
3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.  38 C.F.R. § 3.655 (2011).

4.  Readjudicate the Veteran's claims on a de novo basis, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision, with respect to the claims, remains adverse to the Veteran, he and his representative, if any, should be furnished an SSOC and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


